TVIaíKER, J.,
concurring in part: I think it clear that an error was committed as to the issue of damages, in the respect stated in the opinion of the Court, and therefore concur in that opinion, and in the conclusion reached as to that issue. When the Court charged as to compensatory damages and then gave the instruction as to an increase in the allowance of damages by reason of a reckless or wanton disregard of plaintiff’s rights, it plainly referred to an enlarge*342ment of compensatory or actual damages, and the jury were well warranted in so construing the charge. Especially is this so, in view of the fact that counsel afterwards inquired if the Court would hold that the plaintiff was entitled to punitive damages and was told that it would not, and it so instructed the jury. This last instruction was not corrective or explanatory of the first, but was either in direct conflict with it, which would make it a reversible error under Tillett v. Railroad, 115 N. C., 662; ’Williams v. Haid, 118 N. C., 481; Edwards v. Railroad, 132 N. C., 99; or, if consistent with it, more surely evinced the Court’s reference to actual or compensatory damages when, in the former instruction, it told the jury that they might increase the amount of damages if the defendant’s conduct was more than merely negligent. The degree of negligence, if there are any degrees, could not, of course, enhance the actual damages.
I am fully convinced there was error in the charge relating to the first issue, and consequently that the new trial should be general. It must be remembered that the expression in the charge, namely, “the fact that the plaintiff was deaf does not make him an outlaw,” was used, not by counsel in argument, but by the Court in direct response to plaintiff’s request for instructions. In State v. Horner, 139 N. C., 603, a similar remark was made by the Solicitor in his address to the jury when referring to the lawless acts of the defendant. This Court clearly intimated that, if the word “outlaw” had been used in its ordinary or legal sense, and the effect upon the jury of such an abusive epithet had not been counteracted by the Court, a new trial would have followed. But the Solicitor explained that he merely meant to describe the defendant as one who had put himself beyond the reach of the law’s process by avoiding arrest, and the word was not used in the sense that he had put himself beyond the pale of the law and forfeited its protection, as in the case of a fugitive from justice for whom proclamation has been made *343and who may be slain, if he refuses to surrender, by any Citizen without accusation or impeachment of crime. Re-visal, 3183. This Court, in view of the Solicitor’s explanation,'and of the charge of the Court that the evidence in its most favorable light made the defendant guilty of manslaughter, of which offense he was convicted, held the remark to be harmless, or at least not “grossly or manifestly prejudicial.” - But it is also said, in that connection, that the use of any term of reproach, especially in regard to a party to the cause, is not commended, and the clear implication is that but for the explanation of the Solicitor and the charge' of the Court, the use of the term “outlaw” would have been good ground for a new trial, the defendant having duly objected to its use. Here the objectionable language is employed by the Court, and the fact that it was done at the instance of one of the parties does not neutralize its effect, but rather intensifies it. The logical, if I may not say the inevitable, implication from its use is that the defendant had treated the plaintiff as one who had been deprived of the benefit of the law or excluded from its protection, which is the ordinary and accepted meaning of the word “outlaw.”' The fair deduction from the remark of the Court is that though he was deaf the plaintiff had certain rights, which the defendant had ignored, and that instead of recognizing-them, it had treated him as an outlaw. It was also the intimation of an opinion that the defendant had acted towards, the plaintiff as if he were an outlaw. It was not a direct charge that it had done so, but there is no escape, I think,, from such a construction of it, and it is just as harmful as if' the accusation had been made in so many words. It conveys, but the one meaning. I do not say merely that I think his-Honor did not intend so to use the words, but that I know he did not, and I know that counsel did not appreciate, at the-time, the force and effect of the language employed in the instruction. Neither Judge nor counsel would advisedly-*344use tbe expression. It was an inadvertence — a mere slip. But, nevertheless, it bad the baneful effect, or may have had it, all the same, and we must look, not at the motive in giving the instruction, but at the probable prejudice actually resulting from it, or that may have resulted from it. We should be careful in the trial of causes to see, not only that parties receive a fair and impartial hearing, but we should give them no reasonable ground to complain that justice has been denied them. There is nothing so calculated to make the “wavering balance shake,” as when a remark falls from the Court, though casual or accidental, and unintentional, which even constructively imputes wrong to either side. ' The slightest intimation from the Court is sufficient to turn the scales against either litigant, and hence our statute, which forbids even a suggestion from the Court upon the facts. We must consider the instruction as it is, and not as it was intended to be. If the objection to this part of the charge is “by no means trivial” and “the language is unfortunate,” how can we say that it may not have influenced the jury and turned the scales against the defendant?
My opinion, also, is that there was error in giving the third of the plaintiff’s prayers, it being the one fully set out in the opinion of the Court, and which refers to the violation of the city ordinance. The Court thereby instructed the jury that a violation of the ordinance alone was sufficient to justify them: 1. In inferring negligence, and 2, in answering the first issue “Yes.” In other words, that the violation of the ordinance was a circumstance which, standing by itself, justified them in giving an affirmative answer to the first issue. This goes beyond all of our precedents on this subject, and is, I think, plainly in conflict with them. It has always been held that the violation of an ordinance was merely evidence of negligence, and not negligence per se. The effect of this instruction is to make it negligence per se or negligence, without reference to any inquiry as to whether it proximately *345caused the injury or not or as to whether there was any causal connection between the violation of the ordinance and the injury. If there was a violation the jury need go no further, but may stop there and answ.er the first issue “Yes.” This instruction eliminated the element of proximate cause, and the error thus committed was not corrected by anything the Court charged generally upon the subject afterwards, for the use of the word “alone” necessarily so restricted their inquiry as to render the other instructions wholly inapplicable. There is another objection to the instruction. It excludes from their consideration the evidence in regard to the flagman, who, it is alleged, was walking in front of the moving car. No case requires absolutely that a watchman should be on the end of the car. If there is one walking in front of it, so much the better for the safety of pedestrians and others crossing the track, and this is, in law, an equivalent for the presence of a lookout on the top, or on a foot-board in front, of the car. I say it excludes this evidence from the case, because the jury are told that the violation of the ordinance alone, and if alone, necessarily without reference to other testimony making in defendant’s favor, will warrant a verdict for the plaintiff upon the question of negligence. Therefore, I concur in the opinion so far as it awards a new trial on the issue as to damages, but dissent from the view of my brethren that the defendant is not entitled to a new trial without restriction, and for the reasons I have stated.
As regards the crossing in question, it is a very dangerous one, if the evidence is credible, and the vigilance of the defendant should be proportioned to the danger. From the situation as now presented, it may well be argued that the defendant is bound to extraordinary care in the protection of the public while crossing its tracks at that place, but whether it has used the care in this particular instance which was required of it is a mixed question of law and fact, its lia*346bility depending upon the application of well-established principles in the law of negligence.